COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:     George Wood v. Matthew D. Wiggins, Jr.

Appellate case number:   01-18-00630-CV

Trial court case number: 11-CV-0336

Trial court:             405th District Court of Galveston County


       The motion for rehearing is denied.


       It is so ORDERED.

Judge’s signature: /s/ Amparo Guerra
                    Acting individually       Acting for the Court


Panel consists of Chief Justice Radack and Justices Rivas-Molloy and Guerra.


Date: March 10, 2022